DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, lines 9 – 10 recites the limitation “the spacing between adjacent magnet poles being smaller than the spacing” which should be changed to “a spacing between adjacent magnet poles being smaller than a spacing”.  
Claim 2, line 3 recites the limitation “two magnetic poles” which should be changed to “two magnetic poles of the pattern of magnetic poles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 7 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2, line 3 – 4 recites the limitation “the outer stator has more than two magnet poles”, however, claim 1, line 9 positively recites “an alternating set of magnet poles”. Therefore, it is unclear whether the “more than two magnet poles” is part of the “alternating set of magnet poles” or completely different elements.
Claim 7, line 10 recites the limitation “stator”, however, it is unclear whether the limitation “stator” is the “outer stator” or the “inner stator”.
Claim 7 recites the limitation "the vehicle body" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 11 recites the limitation “it”, however, it is unclear what limitation is being referred.

Allowable Subject Matter
Claims 1 and 3 – 6 allowed.
Claims 2 and 7 – 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the spacing between adjacent magnet poles being smaller than the spacing between the magnetic poles of a first array created by the controller, and whereby in use the controller is arranged to control a torque applied to the rotor part by moving the pattern of magnetic poles of the inner stator around an axis of a torque generator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-106602823A, CN-106026578A, CN-105871140A – comprises an inner stator, rotor, and outer stator
US-20140159533, US-20130264895, US-20030201686 - comprises an inner stator, rotor, and outer stator, motor and motor shaft
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611